Citation Nr: 0726976	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his friend


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The issue of service connection for osteoarthritis is 
REMANDED to the AOJ via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required. 


FINDING OF FACT

The veteran's preexisting pes planus increased in severity 
due to his active duty service.  


CONCLUSION OF LAW

Bilateral pes planus was aggravated in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for pes planus is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that in March 2007, the AOJ provided notice with 
respect to the initial disability rating and effective date 
elements of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Service Connection

The veteran seeks service connection for bilateral flat feet, 
which he contends was aggravated in service.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence confirms a current diagnosis of pes planus.  See 
VA examination, dated in April 2004.  Service medical records 
reveal that moderate pes planus, asymptomatic, was noted on 
enlistment examination in January 1973.  Because this was 
noted on entry, the presumption of soundness as to the 
defects of the veteran's feet is rebutted.  The claim is for 
service connection by aggravation.  See Wagner v. Principi, 
370 F.3d 1089 (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2006).

As noted above, the veteran's foot disability was 
asymptomatic when he entered service.  In January 1974, one 
year after his entry, he was seen in sick call for pain in 
his heel.  The diagnosis was tendon stretch secondary to flat 
feet.  It is noted that service connection is already in 
effect for tendonitis due to flat feet.  The veteran 
presented with other complaints, however, referable to his 
feet and separate and apart from his tendonitis.  In February 
1975, he specifically sought treatment due to foot pain and 
was given arch supports. 

The evidence shows that the veteran's bilateral pes planus 
increased in severity during the course of his service, as 
evidenced by the transition from the veteran having no 
symptoms to requiring arch supports and having secondary 
conditions due to his flat feet.  There is no clear and 
unmistakable evidence that this increase did not occur, 
sufficient to rebut the presumption of aggravation.  Although 
service connection is already in effect for tendonitis due to 
flat feet, to grant service connection for the flat feet 
themselves does not violate the rule against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2006).  Here, the symptoms associated with 
his pes planus (pain and burning in his feet) are separate 
from those associated with his tendonitis (limited flexion of 
the ankles with pain in the tendon).  Further, the two 
disabilities are rated based on separate manifestations.  Cf, 
38 C.F.R. § 4.71a, Diagnostic Code 5024, rating based on 
limitation of motion, and 38 C.F.R. § 4.71a, Diagnostic Code 
5276, rating based on deformity of the foot at issue.  
Therefore, there is no pyramiding.  Service connection based 
on aggravation is granted. 

ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

	(CONTINUED ON NEXT PAGE)
REMAND

The veteran contends that the weight of the equipment he 
carried in service in the cold weather conditions of Korea 
has caused generalized osteoarthritis of his neck, wrist, 
shoulders, hips, knees, and hands.  Medical evidence 
submitted with the claim, however, also indicates that the 
osteoarthritis he has currently diagnosed may be associated 
with his service-connected sarcoidosis.  See VA x-ray report, 
dated in February 2004.

The claim has not been developed as a secondary service 
connection claim.  The veteran must receive proper notice of 
what is necessary to substantiate his claim.  Also, a 
comprehensive orthopedic examination must be conducted to 
determine the nature and etiology of any arthritis diagnosed.  
Specifically, an opinion should be sought as to whether the 
veteran's arthritis has been caused or aggravated by his 
service-connected sarcoidosis.  It is noted that the examiner 
who conducted the June 2004 VA examination opined that the 
veteran's osteoarthritis was not due to the steroidal 
medication he had taken due to his service-connected 
disability; however, the examiner did not comment on the 
link, if any, between sarcoidosis and arthritis.  This must 
be clarified now.

Referable to the notice that the veteran must receive, during 
the pendency of the appeal, the notice requirements under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) have been interpreted to apply to all aspects of 
service connection claims, to include the initial disability 
rating and effective date elements of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should include this information. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the AMC in Washington, 
DC for the following:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for 
service connection, to include the standards for 
direct and secondary service connection; the 
rating criteria by which a disability granted 
service connection will be evaluated; and, how 
the effective date of that grant will be 
assigned.  

2.  Schedule the veteran for a VA orthopedic 
examination by a physician.  The claims folder 
must be made available to the physician, and 
reviewed in conjunction with the exam.  All 
testing deemed necessary, to include x-rays, 
should be conducted and the results reported in 
detail.  Each of the veteran's joints affected by 
arthritis should be noted.  Further, the 
physician is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's diagnosed arthritis was proximately due 
to, or the result of, his service-connected 
sarcoidosis.  A rationale for any opinion 
expressed is requested.  

3.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


